EMPLOYEE OF GRAND RIVER DAM AUTHORITY MAY SERVE AS MEMBER OF BOARD OF EDUCATION An employee of the Grand River Dam Authority may also serve as a member of the board of education in an independent or dependent school district and may receive compensation for each employment.  We have considered your request for an opinion concerning the question of whether an employee of the Grand River Dam Authority is allowed to draw compensation or per diem for serving the School Board of an independent school district.  OPINION: Since an employee of the Grand River Dam Authority is not an Officer of the State of Oklahoma, he is not prohibited under 51 O.S. 6 [51-6] (1961), from serving as a member of a board of education of an independent or dependent school district. It would follow that one could in turn receive compensation as an employee of the Grand River Dam Authority as well as compensation paid for serving on the board of education. At any rate, a member of the board of education does not receive compensation as such, but only receives a per diem allowance of Twenty-Five Dollars ($25.00) for each regular, special or adjourned meeting of the board of education that he attends, not to exceed four meetings within one calendar month. Title 70 O.S. 4-23 [70-4-23] (1970).  (Gary M. Bush) (Dual Compensation)